Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a continuation of PCT/CN2020/074489, filed February 7, 2020, which claims benefit of foreign application CN2020100519983, filed January 17, 2020.  Claims 1-12 are pending in this application and examined on the merits herein.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 1 claims a method of preparing amylodextrin comprising a step of “directly de-clustering starch”.  It is unclear from the terminology used what constitutes a method of directly, as opposed to indirectly, de-clustering the starch.  While paragraph 7 on p. 2 of the specification describes the method as adopting “ultrasonic waves to directly de-cluster starch without thermal gelatinization,” This more specific limitation is not incorporated into the claims or presented as a limiting definition of what it means to directly de-cluster the starch.  Therefore the definition of this term is unclear, rendering the claims indefinite.
Claim 2 also omits essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  an actual step of ultrasonic treatment.  While this claim describes adding an emulsifier for ultrasonic complexation, and labels steps (1) and (2) as ultrasonic de-clustering and ultrasonic complexation, the claim does not actually recite where in the process the ultrasonic treatment takes place.  In particular, since two different steps (1) and (2) are described with respect to ultrasonic treatment, it is unclear whether the actual ultrasonic treatment takes place before, after, during, or between one or both of these steps.
Claim 6 contains the phrase “alpha-amylase and pullulanase are adopted for enzymolysis,” which is indefinite because the meaning of the word “adopted” in this context is unclear.
Claim 12 specifies that the content of DP10-30 in the amylodextrin is higher than 70%.  This claim does not specify whether this limitation requires that the content be 70% by weight or by molar percent, rendering the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gil Hernandez et al. (US pre-grant publication 2011/0053888, cited in PTO-892)
Claim 11 claims an amylodextrin prepared by the method of claim 1.  Because this product-by-process claim is directed to a product rather than the process described by claim 1, any composition that could have been prepared by some variation of a process falling within the scope of claim 1 would infringe claim 11.  Claim 12 further specifies that the content of DP10-30 saccharides in the amylodextrin is at least 70%.
Gil Hernandez et al. discloses a mixture of carbohydrates, one of which is a maltodextrin having a dextrose equivalent (DE) of 5-8, preferably 6. (p. 2 paragraphs 16-17) Because a dextrose equivalent of 5-8 corresponds to one reducing end per molecule having a dp of 12.5-20, this molecule falls within the scope of dp defined in claim 12.  Furthermore neither the product-by-process limitations defined in claim 1 nor the term “amylodextrin” used to refer to the product define any further structural limitation that would differentiate this product from what is claimed in claims 11-12.  Therefore Gil Hernandez et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gil Hernandez et al. (US pre-grant publication 2011/0053888, cited in PTO-892)
The disclosure of Gil Hernandez et al. is discussed above.  While Gil Hernandez et al. is seen to anticipate the claimed invention as discussed previously, even assuming for the sake of argument that the maltodextrin described by Gil Hernandez et al. is interpreted as not having exactly a distribution of 70% dp 10-30, it would still have been obvious to one of ordinary skill in the art at the time of the invention to use a maltodextrin having this distribution of dp.  One of ordinary skill in the art would have found the claimed range to be obvious because it substantially overlaps that of the product disclosed by Gil Hernandez et al.
Therefore the invention taken as a whole is prima facie obvious.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li Tiezu et al. (Foreign publication CN106906266, Reference and English machine translation included with PTO-892) in view of Sun Lu et al. (Foreign publication CN109295129, Reference and English machine translation included with PTO-892)
Independent claim 1 is directed to a process described as “preparing amylodextrin,” which includes a step of ultrasonic treatment of starch, and steps of adding emulsifiers, enzymolysis, and membrane separation.  Because the term “emulsifier” is described generically with no further definition, it is sufficiently broad to encompass any compound that is used to produce an emulsion.
Li Tiezu et al. discloses a method of preparing a maltooligosaccharide alcohol by enzymatic cleavage of a starch material with alpha-amylase. (p. 3 paragraphs 4-5) This process involves steps of dispersion and pretreatment in alcohol, liquefaction with alpha-amylase, saccharification with ultrasound in the presence of a complex of enzymes, and hydrogenation. (p. 3 paragraphs 7 – 11) In one embodiment the pretreated starch is prepared as an emulsion before liquefaction. (p. 4 paragraph 22) As discussed above, the term “emulsifier” is sufficiently broad as to encompass the solvent itself or any other substance present in the starch composition when it is prepared into an emulsion.  The process can further include a step of filtration and purification of the maltooligosaccharide before hydrogenation. (p. 6 paragraph 35) Li Tiezu et al. does not describe a process wherein the purification step is a step of membrane separation.
	Sun Lu et al. discloses a method of preparing a maltooligosaccharide. (p. 3 paragraph 3) This process includes a purification step carried out by membrane filtration. (p. 3 paragraph 10, p. 4 paragraph 20)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to carry out a membrane filtration step as the purification step in the process described by Li Tiezu et al.  One of ordinary skill in the art would have found this to be obvious because Li Tiezu et al. specifically suggests using a filtration or purification step at this point in the process.  Therefore one of ordinary skill in the art would have looked to other descriptions of maltooligosaccharide production in the art such as Sun Lu et al. for examples of types of purification processes used.
	Therefore the invention taken as a whole is prima facie obvious.

Conclusion
	No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        8/19/2022